 4.DECISIONS OF NATIONAL LABOR RELATIONS BOARDexercise jurisdiction in regard to the business of any single memberof any one of these chapters who participate in or intend to be boundby group bargaining.'2.These chapters' members are California employers engaged inthe building and construction industry as painting and drywall appli-cation contractors.3.The facts presented show the members of these five chapters havea combined direct outflow of more than $50,000, a combined indirectoutflow of more than $50,000; a combined direct inflow of more than$50,000, and a combined indirect inflow of more than $50,000.4.Any one of these four commerce factors satisfies the Board's dis-cretionary nonretail jurisdictional requirements, which are applicableto the employers concerned herein.25.It follows that the Board would assert jurisdiction with respectto the operations of any single member of any one of the five chaptersmentioned in paragraph 1, above.6..It also follows that the Board would assert jurisdiction with ref-erence to the business of any one of the five chapters mentioned inparagraph. 1, above.Accordingly, the parties are advised under Section 102.103 of theBoard's Rules and Regulations, Series 8, as amended, that upon theallegations submitted herein the Board would assert jurisdiction asto the operations of any one of the five chapters mentioned in para-graph 1 above, or any single member of any one of these chapters,with respect to disputes cognizable under Sections 8, 9, and 10 ofthe Act.iSiernons MailingService,122 NLRB 81, 84;Tri-AssociatedDrywallContractors, Inc.,etc.,131 NLRB 1077,1078;ef.Carbondale Retail Druggists'Association,131 NLRB 1021.2 SimonsMailing Service,122 NLRB 81, 85.Painting and Decorating Contractors Association of OrangeCounty, Inc., a Corporation,et al.and'DistrictCouncil ofPaintersNo. 48.Case No. A 0-72.May 18, 1964ADVISORY OPINIONA petition was filed with the National Labor Relations Board byDistrict Council of Painters No. 48, herein called Petitioner, for anAdvisory Opinion pursuant to Sections 102.98 and 102.99 of theBoard's Rules and Regulations, Series 8, as amended.ThereafterRalph E. Kennedy, Regional Director for the Twenty-firstRegion ofthe Board, herein called the Regional Director, upon the basis of hisinvestigation of unfair labor practice charges, later mentioned, which147 NLRB No. 2. PAINTING & DECORATING, ETC., ORANGE COUNTY, INC.5were filed with him, submitted a motion to intervene and a supple-mental motion to intervene.Both motions are granted and the in-formation contained therein is made a part of the record in thisproceeding.In pertinent part, the petition and motions to intervene allege asfollows :1.Affiliated with California Council of Painting and DecoratingContractors of America, herein called P.D.C.A., are a number of em-ployer associations, known as chapters, including Painting and Deco-rating Contractors Association of Orange County, Inc., a corpora-tion,herein called Orange County Chapter; Tri-County ChapterPainting and Decorating Contractors Inc., a corporation, herein calledTri-County Chapter; Tri-Associated Drywall Contractors Chapter ofPainting and Decorating Contractors of America, Inc., herein calledTri-Associated Chapter; Painting and Decorating Contractors Asso-ciation Inc. of San Diego County, herein called San Diego Chapter;and Desert Painting and Decorating Contractors of Palm Springs,Inc., herein called Desert Chapter.'Each of these chapters is com-posed of members who are California employers engaged in the build-ing and construction industry as painting and drywall applicationcontractors.Each chapter conducts collective bargaining 'on behalfof its members.2.On or about April 3. 1963, collective-bargaining negotiations ona multichapter basis began between Petitioner, on the one hand, andOrange County Chapter, Tri-County Chapter, Tri-Associated Chap-ter, San Diego Chapter, and Desert Chapter, on the other.3.Collective bargaining continued on a five-chapter basis until earlyOctober 1963, when Petitioner received a letter from San Diego Chap-ter requesting separate bargaining with that chapter; thereafter, onor about October 8, 1963, San Diego Chapter and Petitioner enteredinto a collective-bargaining agreement.4.A proceeding was instituted by Orange County Chapter, Tri-County Chapter,.and San Diego Chapter in the Superior Court of theState of California, for the County of Orange, Case No. 115,284,against Petitioner; Painters Local No. 286 of Riverside, California;Painters Local No. 333 of San Diego, California; Painters LocalNo. 775 of San Bernardino, California; Painters Local No. 979 ofPomona, California; Painters Local 1627 of Palm Springs, Cali-fornia; Painters Local No. 1817 of Fullerton, California; certain in-dividuals; and others.This State court suit was brought, in part, foran injunction against picketing for certain allegedly. illegal objectives.1No response to the petition was filed herein. In a related proceeding,Case No. AO-70[147 NLRB 1], Orange CountyChapter,Tri-CountyChapter,and others,fileda re-sponse to the petition therein. 6DECISIONSOF NATIONALLABOR RELATIONS BOARDThe picketing was conducted at jobsites where certain members ofOrange County Chapter, Tri-County Chapter, and San Diego Chap-ter were engaged in their contracting work.5a.On behalf of P.D.C.A., Orange County Chapter, San DiegoChapter,Tri-Associated Chapter, Tri-County Chapter, and DesertChapter, charges were filed with the Regional Director in Cases Nos.21-CB-2145 and 21-CB-2145-2 on June 26 and July 3, 1963,respec-tively.These charges allege violations of Section 8(b) (3) of theNational Labor Relations Act by Petitioner,certain of its affiliatedlocal unions,and certain individuals.b.On behalf of Petitioner and its affiliated local unions,chargeswere filed with the Regional Director in Cases Nos. 21-CA-5415,21-CA-5415-2, 21-CA-5415-3, and 21-CA-5522 during June, July,and August,1963.These charges allege'violations of Section 8 (a) (1)and (5) of the Act by Orange County Chapter, Tri-County Chapter,Desert Chapter,and RiversideChapter, P.D.C.A.c.On behalf'of Petitioner,charges were filed with the RegionalDirector in Case No. 21-CA-5614 in October 1963. ' These chargesallege violations of Section 8(a).(1) and (5) of the Act by OrangeCounty Chapter, Tri-County Chapter, and Tri-Associated Chapter.Lionel Richman,attorney,filed with the Regional Director a chargein Case No. 21-CA-5666 on November 22, 1963. This charge allegesviolations of Section 8(a) (1) and(5) of the Act by. Orange CountyChapter and its members.d.On behalf of Tri-County Chapter and Orange County Chapter,charges were filed with the Regional Director in Cases Nos. 21-CA-5671-1and 21-CA-5671-2 on November 29, 1963.These chargesallege violations of Section 8(a) (1), (2), and (5) of the Act by DesertChapter and San Diego Chapter,respectively.e.On behalf of Tri-County Chapter and Orange County Chapter,a charge was filed with the Regional Director inCase No. 21-CB-2224 on December 4, 1963. This charge alleges violations of Section8(b) (1) (B) and (3) of the Act by Petitioner and its affiliated localunions.f.On behalf of Tri-County Chapter, Tri-Associated Chapter, andOrange County Chapter, charges were filed with the Regional Direc-tor in Cases Nos. 21-CB-2241 and 21-CC-697 on January 10, 1964.These charges allege violations of Sections 8(b) (1) (A) and(B) and8(b) (3) of the Act, and Section 8(b) (4) (i), (ii) (A) and (B) of theAct, respectively,by Petitioner and its affiliated local unions.-6.Patrick Nagel,counsel for the five charging P.D.C.A.chaptersinCases Nos.21-CB-2145 and 21-CB-2145-2, by. letter dated. Au-gust 2, 1963,advised the Regional Director as follows: PAINTING & DECORATING, ETC., ORANGE COUNTY, INC.7Regarding the interstate commerce data . . . please be advisedthat during the past calendar year the dollar volume of perform-ance of services to customers outside the State of California ex-ceeded $50,000, the dollar volume of sales and performance ofservices.to firms which, in turn, made sales to customers outsidethe State of California exceeded $50,000, the dollar volume ofpurchases of goods and-services from outside the State exceeded$50,000, the dollar volume of purchases from firms which, in turn,purchased those goods from outside California exceeded $50,000,and the total volume of all sales and performance. of services ofthe contractors represented by the above associations exceeded$500,000.In addition to the above, the dollar volume of national defensework during the past calendar year exceeded $2,000,000, saidwork being done on behalf of the Defense Department directlyand/or indirectly.7.The Board in June 1961 asserted jurisdiction over Tri-AssociatedChapter (131 NLRB 1077) predicated upon the business operationsof Lamunyon Drywall Contractors, Inc., and Fletch Reynolds, Inc.,who were members of this chapter.On the above allegations, the Board is of the opinion that.:1.Because collective bargaining between Petitioner, on the onehand, and Orange County Chapter, San Diego Chapter, Tri-AssociatedChapter, Tri-County Chapter, and Desert Chapter, on the other, hadbeen conducted upon a five-chapter basis, these chapters should betreated as a single enterprise for jurisdictional purposes; and thecombined commerce operations of all members of all five chaptersmust be considered in determining whether the Board would exercisejurisdiction in regard to the business of any single member of any oneof these chapters who participate in or intend to be bound by groupbargaining.22.These chapters' members are California. employers engaged inthe.builcling and construction industry as painting and drywall appli-cation contractors.3.The'facts presentedshowthe members of these five chapters havea combined direct outflow of more than$50,000, a combined indirectoutflow of more than$50,000,a combineddirect inflowof more than$50,000, and a combined indirect inflow of more than $50,000.4.Any one of these four commerce factors satisfies the Board's dis-cretionary nonretail jurisdictional requirements,which are applicableto the employers concerned herein.3' Siemons Mailing.Service,122 NLRB 81,84;Tri-A8soeiated Drywall Contractors, Inc.,etc.,131NLRB 1077,1078;cf.Carbondale Retail Druggist8'Association,131 NLRB 1021.3SiemonsMailing Service,122 NLRB 81, 85. SDECISIONS OF NATIONAL LABOR RELATIONS BOARD5.It follows that the Board would assert jurisdiction with respectto the operations of any single member of any one of the five chaptersmentioned in paragraph 1, above.6.It also follows that the Board would assert jurisdiction with ref-erence to the business of any one of the five chapters mentioned inparagraph 1, above.Accordingly, the parties are advised under Section 102.103 of theBoard's Rules and Regulations, Series 8, as amended, that upon theallegations submitted herein the Board would assert jurisdiction asto the operations of any one of the five chapters mentioned in para-graph 1, above, or any single member of any one of these chapters,with respect to disputes cognizable under Sections 8, 9, and 10 ofthe Act.Local 239, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandAbbey Auto PartsCorp.Case No. 2-CP-9218.May 19, 1964DECISION AND ORDEROn January 24, 1961, Trial Examiner John P. von Rohr issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner's Decision.Thereafter, the Respondent filed exceptions, and theGeneral Counsel filed cross-exceptions, to the Trial Examiner's Deci-sion together with supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the Respondent's exceptions and brief, the Gen-eral Counsel's cross-exceptions and brief, and the entire record in thiscase, and hereby adopts the Trial Examiner's findings,' conclusions,and recommendations.'Althoughthe Trial Examiner apparently inadvertently found that Bethpage AutoParts, Inc., is located across the street fromAbbey, whereasthe record shows that it is,in fact, located about 1% milesfrom Abbey,we find that the error had no effect on thecorrectness of his ultimate findings or our concurrence therein.We also correct the TrialExaminer's inadvertent statement giving May 4, 1963, instead of April 26,1963, as thedate of the preelection conference.147 NLRB No. 4.